Citation Nr: 0715738	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-27 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had served on active duty for more than 20 years 
at the time of his retirement in June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied 
entitlement to the benefit sought herein.  

The RO previously denied service connection for hearing loss 
by January 1994 and May 2002 rating decisions that became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  In its present adjudication, the RO 
reopened the claim and denied entitlement to service 
connection for bilateral hearing loss on the merits.  Indeed, 
a previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of 
RO action, however, the Board is bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of a claim.  Id.  The Board will 
make a determination on whether new and material evidence has 
been received when the case is returned to it.

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he was exposed to noise during his 
two decades of service and that this noise exposure resulted 
in his current hearing loss.  The service medical records are 
devoid of complains and findings relevant to hearing loss.  
The veteran is not shown to be competent to render medical 
opinions and diagnoses upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2006) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The record contains two conflicting opinions of VA 
audiologists regarding the etiology of the veteran's 
currently shown bilateral hearing loss.  Neither VA examiner 
had access to the claims file.  The Board, therefore, cannot 
conclude that the opinions of the audiologists in the record 
are fully informed.  VA's statutory duty to assist, however, 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Board, therefore, asks that a VA 
audiologic examination be conducted as instructed below.

Finally, under recent precedent, the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 2.326 (2006) 
(VCAA's implementing regulations), notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish disability 
ratings and effective dates regarding his service connection 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Consequently, corrective VCAA notice must be sent to 
the veteran.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates, as outlined 
by the United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman.

2.  Schedule a VA audiologic examination 
to determine the etiology of the veteran's 
bilateral hearing loss.  In rendering the 
requested opinion, the examiner must 
review the claims file in its entirety and 
provide a full rationale for any 
conclusions reached.  The examination 
report must also indicate whether the 
claims file was reviewed.
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, readjudicate 
the claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
